DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Hyde on 03/30/2021 and 04/07/2021.

The application has been amended as follows: 

In the claims:
1.	1. A can crushing apparatus for crushing typical small to medium sized aluminum drink cans, said apparatus comprising: 
a containment structure with an integral crushing chamber and can positioning spacers sized to accept cans and contain said cans during the crushing event; 
a pneumatic cylinder with a hub type crushing head that perform the crushing event; 
a pneumatic ejection cylinder and a ram for ejecting crushed cans; 
a pneumatic manifold, pneumatic fittings, pneumatic tubing and solenoid control valves for the distribution of air; 
a safety interlock push button and a [[3]] three position control switch with associated contactors for control of the apparatus; 
a 
a shock absorbent operating platform with shock absorbent legs which allows for through wall mounting of components;
wherein said apparatus is portable due to its size, weight, and dimensions, and a handhold allows said apparatus to be easily moved.
2.	Cancelled
3.	The apparatus according to claim 1, wherein said containment structure is light weight, robust and designed to physically contain and standup to the force of the crushing event, said containment structure is cylindrical and includes a containment head, a upper containment, a containment barrel, a lower containment, a lower containment floor/crushing base, and said containment structure is through wall mounted to the operating platform via said lower containment floor/crushing base.

6.	The apparatus according to claim 1, wherein said pneumatic crushing cylinder is attached to a containment head, a crushing cylinder actuator piston strokes vertically downward and produces the required crushing force at ~100 psig air pressure to crush aluminum cans, said pneumatic cylinder is of such design as to reduce air usage per stroke of said crushing cylinder actuator piston.

7.	The apparatus according to claim 1, wherein, said hub type crushing head is attached to a crushing cylinder actuator rod, said hub type crushing head ensures said can is contained in said crushing chamber during the crushing event.

8.	The apparatus according to claim 1, wherein said pneumatic ejection cylinder is through wall mounted to said operating platform and provides the mechanism to eject crushed cans from said crushing chamber, said ejection ram is attached to an ejection cylinder actuator rod and impacts the crushed can during said ejection process.

9.	The apparatus according to claim 1, wherein said pneumatic manifold with a quick disconnect nipple provides a supply and distribution point for a user supplied air/gas source, said pneumatic fittings are designed to provide easy connection of the pneumatic tubing to the working components of the apparatus, said pneumatic tubing provides the mechanism for suppling air at the required pressure to the working components of said apparatus.
10.	The apparatus according to claim 1, wherein said solenoid control valves are a plurality of 3-way solenoid control valves to provide the mechanisms for routing supplied air to said pneumatic cylinder and said pneumatic ejection cylinder for them to perform their intended functions, and said 3-way solenoid control valves are through wall mounted to said operating platform.
11.	 The apparatus according to claim 1, wherein said safety interlock push button and said three position [[3]] three position control switch provide a control interface of said apparatus.

12.	The apparatus according to claim 1, wherein said safety interlock push button and said [[3]] three position control switch are utilized which requires two handed operation, said two handed operation of the apparatus prevents hand injuries by keeping the operator's hands free of the crushing chamber during the crushing event and ejection event.

13.	The apparatus according to claim 1, wherein said a plurality of electrical contactors, said safety interlock push button, said [[3]] three position control switch and a control wiring to supply control power to said 3-way solenoid control valves. [[;]]

14.	The apparatus according to claim 1, wherein a plurality of control switch enclosures are utilized to mount said safety interlock push button, said [[3]] three position control switch and said contactors.

15.	The apparatus according to claim 1, wherein said 

Allowable Subject Matter
Claims 1, 3-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The instant combination of components defines an apparatus not seen in the prior art without the incorporation of hindsight reasoning.
Crushing apparatuses with similar structure are for example U.S. Patent #2,984,172, U.S. Patent #3,695,172 to Cleary et al., U.S. Patent #5,303,643 to Fisher et al., U.S. Patent #5,381,732 to Trout, U.S. Patent #5,383,397 to Battles et al., U.S. Patent #5,566,610 to Robinson et al., U.S. Patent #5,678,478 to Goyal et al., U.S. Patent #8,122,824 to Pendleton, and U.S. Patent #8,479,647.
The best pieces of prior art are:
U.S. Patent #7,806,047 to Gomez where all components are mounted on an operating platform.  The instant reference does not include the safety interlock and 3-position control switch nor the shock absorbent legs.  Instead the apparatus is mounted directly to the can to collect the crushed cans.  Examiner asserts one might readily incorporate the safety interlock and switch to control the apparatus such that hands are not within the crushing apparatus but there would be no reason to add shock absorbent legs without hindsight reasoning.
U.S. PG-Pub 2016/0257088 to Algea et al. discloses a crushing apparatus which utilizes air to push the crushed can into a disposal bin.  Examiner asserts this particular apparatus appears to be portable but again does not disclose the safety interlock and three way switch, nor the through wall mounting of components to a platform with legs.  Examiner again believes incorporating shock absorbing legs (like for example U.S. Patent #6,006,660 to Bornhorst et al.) may be an obvious design choice to place between the frame and the surface which the device is placed upon but inclusion of the operating platform with through wall mounting, the pneumatic ejection cylinder could not be added without the use of hindsight reasoning as there is no reason one would add any of these components to add a meaningful improvement to the Algea reference.
Finally U.S. Patent #5,287,803 to Cole describes what appears to be the closest prior art with a pneumatic can crushing cylinder and an ejection cylinder.  The apparatus does appear that it is possibly sized to be portable, however there is no particular reason one would modify the free standing apparatus to be placed on a shock absorbent operating platform with legs such that the pneumatic components are a through wall mounting of components.
	Therefore without the introduction of hindsight reasoning, examiner does not believe that the above references or a combination thereof would be possible to arrive at the instant apparatus.
Therefore claim 1 is allowable over the known prior art.  Accordingly claims 3-16 are also allowed as they depend directly on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150.  The examiner can normally be reached on Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached on 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M JONAITIS/Primary Examiner, Art Unit 3649